Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mertenat (US 2014/0369173).
With regard to claim 1 Mertenat discloses a mechanism (figure 3, 6) for adjusting a timepiece bridge (3) fixed to a structure (2), said adjustment mechanism (figures 3, 6) comprising, coaxial and movable one with respect to the other by sliding along a common axis (figure 6) and/or in rotation with respect to said axis (figure 6), which defines the adjustment direction (figure 6), and returned one towards the other by an elastic return means or pressed one against the other by a clamping means (figure 6), a first component (7 figure 6) arranged so as to be fixed to said structure (2) or to said bridge (3), and at least one second component (9) arranged so as to be fixed to said bridge (3) or respectively to said structure (2), wherein said first component (7) includes, on a first annular or circular sector around said axis (figure 6), a first relief (80, 17) facing a second relief (9, 17) that said second component (9) includes on a second annular or respectively circular sector around said axis (figure 6), said first relief (80) and said second relief (9) having variable cooperation depending on the relative angular position between said first component (7) and said second component (9), each said particular relative angular position defining a particular distance H between reference surfaces (figure 6) perpendicular to said axis (figure 6) of said first component (7) and of said second component (9), wherein said first relief (80) and said second relief (9) are arranged to guide said first component (9) and said second component (9) in an additional relative rotation towards a stable position among a finite number of stable equilibrium positions when they are pushed one towards the other (figures 4, 6), and in that each said stable position corresponds to a particular distance among a finite number of possible distances between said reference surfaces (figures 4, 6).

With regard to claim 2 Mertenat discloses the adjustment mechanism (figures 3, 4, 6) according to claim 1, wherein each relative angular orientation gives rise to a unique particular distance H between the reference surfaces (figures 3, 4, 6), which is different from all the other distances corresponding to all the other particular positions (figures 3, 4, 6).

With regard to claim 3 Mertenat discloses the adjustment mechanism (figures 3, 4, 6) according to claim 1, wherein said first relief (80 - figures 3, 4, 6) and said second relief (9 figures 3, 4, 6) each include a friction surface able to maintain a stable relative angular orientation between said first component (figures 3, 4, 6) and said second component (figures 3, 4, 6) when they are pushed one towards the other (figures 3, 4, 6).

With regard to claim 4 Mertenat discloses a  timepiece oscillator mechanism (4 figure 1) including at least one inertial mass (4 figure 1) cooperating with an elastic return means (spring figure 1, no reference numeral) for maintaining the oscillation and the definition of the oscillation frequency (figure 1), and including at least one adjustment mechanism (figures 1-6)) according to claim 1, for adjusting at least one bridge (3) carrying means for the pivotal guidance of said at least one inertial mass (figures 1-6).

With regard to claim 5 Mertenat discloses the timepiece movement (abstract, figure 1) including at least one timepiece oscillator mechanism (4) according to claim 4, and/or at least one adjustment mechanism (figures 1-6) according to claim 1.

With regard to claim 6 Mertenat discloses the timepiece (abstract, figure 1) including at least one timepiece movement (abstract, figures 1-6) according to claim 5.

With regard to claim 7 Mertenat discloses the timepiece (abstract, figure 1) including at least one timepiece oscillator mechanism (abstract, figures 1-6) according to claim 4.

With regard to claim 8 Mertenat discloses a timepiece (abstract, figure 1) including at least one adjustment mechanism (abstract, figures 1-6) according to claim 1.

With regard to claim 9 Mertenat discloses the timepiece (abstract, figure 1) according to claim 6, wherein said timepiece (abstract, figures 1-6) is a watch (paragraphs 13, 15).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kiechle (US 8439456).
With regard to claim 1 Kiechle discloses a mechanism (figure 2-3) for adjusting a timepiece bridge (21; the preamble states a mechanism “for adjusting a timepiece bridge. The bridge is not positively recited, thus the structure must only be capable of filling the purpose/operation) fixed to a structure (3), said adjustment mechanism (figures 2-3) comprising, coaxial and movable one with respect to the other by sliding along a common axis (figures 2-3) and/or in rotation with respect to said axis (figures 2-3), which defines the adjustment direction (figures 2-3), and returned one towards the other by an elastic return means or pressed one against the other by a clamping means (figures 2-3), a first component (27) arranged so as to be fixed to said structure (3) or to said bridge (21), and at least one second component (25) arranged so as to be fixed to said bridge (21) or respectively to said structure (3), wherein said first component (figures 2-3) includes, on a first annular or circular sector around said axis (figures 2-3), a first relief (figures 2-3) facing a second relief figures 2-3) that said second component (25; 35, 37, 43, 45) includes on a second annular or respectively circular sector around said axis (figures 2-3), said first relief and said second relief having variable cooperation (figures 2-3) depending on the relative angular position between said first component (figures 2-3) and said second component (figures 2-3; 25, 27, 35, 37, 43, 45), each said particular relative angular position defining a particular distance H between reference surfaces (figures 2-4) perpendicular to said axis (figures 2-4) of said first component  and of said second component (figures 2-4), wherein said first relief and said second relief are arranged to guide said first component (figures 2-4) and said second component in an additional relative rotation towards a stable position (figures 2-4) among a finite number of stable equilibrium positions (figures 2-4) when they are pushed one towards the other (figures 2-4), and in that each said stable position corresponds to a particular distance among a finite number of possible distances between said reference surfaces (figures 2-4).

With regard to claim 2 Kiechle discloses the adjustment mechanism (figures 2-4) according to claim 1, wherein each relative angular orientation gives rise to a unique particular distance H between the reference surfaces (figures 2-4), which is different from all the other distances corresponding to all the other particular positions (figures 2-4).

With regard to claim 3 Kiechle discloses the adjustment mechanism (figures 2-4) according to claim 1, wherein said first relief (figures 2-4; 25, 27, 35, 37, 43, 45) and said second relief (figures 2-4; 25, 27, 35, 37, 43, 45) each include a friction surface able to maintain a stable relative angular orientation between said first component (figures 2-4) and said second component (figures 2-4) when they are pushed one towards the other (figures 2-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiechle (US 8439456) in view of Mertenat (US 2014/0369173).
With regard to claim 4 Kiechle discloses at least one adjustment mechanism (figures 2-3) according to claim 1. Kiechle does not disclose the claimed: A timepiece oscillator mechanism including at least one inertial mass cooperating with an elastic return means for maintaining the oscillation and the definition of the oscillation frequency, and including at least one adjustment mechanism according to claim 1, for adjusting at least one bridge carrying means for the pivotal guidance of said at least one inertial mass.
Mertenat teaches a watch mechanical movement with an axial adjustment system between a plate and a bridge housing the mechanical oscillator 4 – abstract, figures 1-6.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Kiechle’s axial adjustment structure in a watch timepiece such that: Kiechle’s system comprises: A timepiece oscillator mechanism including at least one inertial mass cooperating with an elastic return means for maintaining the oscillation and the definition of the oscillation frequency, and including at least one adjustment mechanism according to claim 1, for adjusting at least one bridge carrying means for the pivotal guidance of said at least one inertial mass. The reason for doing so would have been to adjust the distance between two plates as taught by Kiechle to adjust the distance between a timepiece bridge and plate as taught by Mertenat.

With regard to claim 5 Kiechle and Mertenat teach the timepiece movement (abstract, figure 1 - Mertenat) including at least one timepiece oscillator mechanism (4 - Mertenat) according to claim 4, and/or at least one adjustment mechanism (figures 1-6 - Mertenat) according to claim 1.

With regard to claim 6 Kiechle and Mertenat teach the timepiece (abstract, figure 1 - Mertenat) including at least one timepiece movement (abstract, figures 1-6 - Mertenat) according to claim 5.

With regard to claim 7 Kiechle and Mertenat teach the timepiece (abstract, figure 1 - Mertenat) including at least one timepiece oscillator mechanism (abstract, figures 1-6 - Mertenat) according to claim 4.

With regard to claim 8 Kiechle and Mertenat teach  a timepiece (abstract, figure 1 - Mertenat) including at least one adjustment mechanism (abstract, figures 1-6 - Mertenat) according to claim 1 (as previously modified in view of Mertenat in the discussion of claim 4).

With regard to claim 9 Kiechle and Mertenat teach the timepiece (abstract, figure 1 - Mertenat) according to claim 6, wherein said timepiece (abstract, figures 1-6 - Mertenat) is a watch (paragraphs 13, 15 - Mertenat).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-29-22
/SEAN KAYES/Primary Examiner, Art Unit 2844